STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re J. KETTLE, Minor.                                              August 11, 2015

                                                                     No. 325044
                                                                     Kalamazoo Circuit Court
                                                                     Family Division
                                                                     LC No. 2009-000358-NA


Before: METER, P.J., and CAVANAGH and WILDER, JJ.

PER CURIAM.

        Respondent father appeals as of right the trial court’s order terminating his parental rights
to a minor child under MCL 712A.19b(3)(c)(i) (failure to rectify conditions leading to
adjudication), (c)(ii) (failure to rectify other conditions), (g) (failure to provide proper care or
custody), and (j) (reasonable likelihood that child will be harmed if returned to the parent).1 We
affirm.

        Father first argues that the Department of Human Services (DHS) and the trial court
failed to comply with the notice requirements of the Indian Child Welfare Act (ICWA), 25 USC
1901 et seq., and the Michigan Indian Family Preservation Act (MIFPA), MCL 712B.1 et seq.
We disagree. We review this unpreserved issue for plain error affecting substantial rights, i.e.,
affecting the outcome of the proceedings. In re VanDalen, 293 Mich. App. 120, 135; 809 NW2d
412 (2011); People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).

       ICWA and MIFPA each establish various substantive and procedural protections where
an Indian child2 is involved in a child protective proceeding. In pertinent part, ICWA and
MIFPA each require that the relevant Indian tribe be notified by registered mail, return receipt


1
 The trial court also terminated respondent-mother’s parental rights to the child. She has not
appealed.
2
  Under ICWA, an “Indian child” is “any unmarried person who is under age eighteen and is
either (a) a member of an Indian tribe or (b) is eligible for membership in an Indian tribe and is
the biological child of a member of an Indian tribe[.]” 25 USC 1903(4). MIFPA more broadly
defines “Indian child” to include a child “[e]ligible for membership in an Indian tribe as
determined by that Indian tribe,” without reference to whether the parent is a member. MCL
712B.3(k)(ii).


                                                -1-
requested, where there is “reason to know” that an Indian child may be involved in the child
protective proceeding. 25 USC 1912(a); MCL 712B.9(1). The “reason to know” standard has
been held by the Michigan Supreme Court to “set a rather low bar” for triggering the notice
requirement. In re Morris, 491 Mich. 81, 105; 815 NW2d 62 (2012). In other words,
“sufficiently reliable information of virtually any criteria on which membership might be based
is adequate to trigger the notice requirement[.]” Id. at 108.

        There is no question that the ICWA and MIFPA notice requirements were triggered early
in these proceedings when father indicated at an April 2013 preliminary hearing that he might
have some family membership—specifically, through his brother—in the “Chippewa tribe.”
There is some indication in the record that respondent-mother also claimed potential Indian
heritage, although it is unclear what tribes, if any, she identified. Because “sufficiently reliable
information” of possible Indian heritage was provided, the trial court had “reason to know” that
an Indian child could be involved, thus triggering the ICWA and MIFPA notice requirements.
25 USC 1912(a); MCL 712B.9(1); In re Morris, 491 Mich. at 109.

        The record indicates that DHS sent notifications to several different tribes, including the
Eastern Band of Cherokee Indians, the United Keetoowah Band of Cherokee, the Cherokee
Nation, the Sault Ste. Marie Tribe of Chippewa Indians, and the Pokagon Band of Potawatomi
Indians. DHS also sent a notification to the Midwest Bureau of Indian Affairs. On June 18,
2013, both the Eastern Band of Cherokee Indians and the Sault Ste. Marie Tribe of Chippewa
Indians responded and indicated that the child was not eligible for membership. The Cherokee
Nation also responded with a request for more family information, although there is no
indication that further information was thereafter provided. There is also no indication that the
remaining tribes or the Bureau of Indian Affairs responded. Based on the responses that had
been received, the trial court indicated at a November 2013 review hearing that the
ICWA/MIFPA inquiry was “at an end.”

        We conclude that the record sufficiently evidences DHS’s compliance with the ICWA
and MIFPA notice requirements. DHS sent notifications to several tribes, as well as the Bureau
of Indian Affairs. On appeal, father does not identify any other tribes that should have been
notified. Moreover, while father takes issue with the fact that DHS apparently never provided
further information to the Cherokee Nation, he does not identify what further information could
have been provided, nor does he argue that he provided the information requested to DHS but
that DHS failed to forward it to the Cherokee Nation. Moreover, we note that DHS does not
have an affirmative responsibility “to conduct independent research to obtain a parent’s detailed
genealogical information.” In re Morris (On Remand), 300 Mich. App. 95, 105; 832 NW2d 419
(2013). Finally, despite father’s argument to the contrary, the trial court did in fact make a
conclusive determination that the child was not an Indian child by noting that the issue was “at
an end” and by leaving unchecked, in its subsequent orders, the box indicating that the
proceedings involved an Indian child. There was no plain error affecting substantial rights.

        Father next argues that the trial court violated his rights under the Michigan Medical
Marihuana Act (MMMA), MCL 333.26421 et seq., when it ordered him to cease using marijuana
altogether despite the fact that he had a medical marijuana card. We again review this
unpreserved claim for plain error affecting substantial rights. In re VanDalen, 293 Mich. App. at
135.

                                                -2-
       Assuming that father was indeed a medical marijuana user, and further assuming (without
deciding) that the trial court was without authority to order him to cease his marijuana use, father
has not demonstrated that this alleged error affected his substantial rights. For all intents and
purposes, father’s marijuana use was not a major issue in this case; indeed, the trial court did not
even cite father’s marijuana use as a factor supporting termination of father’s parental rights.3
Instead, the primary bases for the trial court’s determination were father’s continued
methamphetamine and alcohol use, his continued inability to establish a safe, clean living
environment for the child, and his continued inability to demonstrate adequate parenting skills
commensurate with the child’s special needs. Reversal is not warranted.

        Father finally argues that his trial counsel was ineffective for failing to object to the trial
court’s order that he stop using marijuana and for “allowing” him to admit, at the adjudication
hearing, that he had been under the influence of marijuana while acting as the child’s sole
caregiver. Because no evidentiary hearing was held on father’s claims, our review is limited to
errors apparent in the lower court record. People v Sabin (On Second Remand), 242 Mich. App.
656, 659; 620 NW2d 19 (2000).

        “Although the constitutional provisions explicitly guaranteeing the right to counsel apply
only in criminal proceedings, the right to due process also indirectly guarantees assistance of
counsel in child protective proceedings. Thus, the principles of effective assistance of counsel
developed in the context of criminal law apply by analogy in child protective proceedings.” In
re CR, 250 Mich. App. 185, 197-198; 646 NW2d 506 (2002), overruled on other grounds by In re
Sanders, 495 Mich. 394; 852 NW2d 524 (2014). To prevail on a claim of ineffective assistance
of counsel, a respondent must establish that (1) his trial counsel’s performance was deficient and
(2) the deficient performance prejudiced him. In re CR, 250 Mich. App. at 198. “Effective
assistance of counsel is presumed, and a defendant bears a heavy burden to prove otherwise.”
People v Swain, 288 Mich. App. 609, 643; 794 NW2d 92 (2010).

        With respect to father’s first claim of ineffective assistance of counsel, that his attorney
failed to object to the trial court’s order that he cease using marijuana, father has failed to
demonstrate that any deficiency by his attorney in this regard prejudiced him where father’s
marijuana use had little, if any, bearing on the trial court’s determination that the statutory
grounds for termination were established.

       With respect to father’s second claim of ineffective assistance of counsel, that his
attorney “allowed” him to admit that he had been under the influence of marijuana while taking
care of the child, father has failed to establish a factual predicate for his claim. See People v
Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999). In essence, father’s claim relates to the advice
given him by his attorney regarding the propriety of admitting the allegations in the petition.


3
  Father argues on appeal that “[a]s a result of . . . [f]ather’s inability to use marijuana it appears
that he turned to self-medication with alcohol and street drugs to deal with his pain.” This
argument is entirely speculative and we give no credence to it. We note that, with regard to
methamphetamine use, father testified at the termination hearing that he had relapsed out of
“discourage[ment]” and that he was “an addict.”


                                                 -3-
However, it is not apparent from the record what advice, if any, father’s attorney gave him.
Thus, father’s claim is untenable. Id.; People v Elston, 462 Mich. 751, 762; 614 NW2d 595
(2000). In any event, father has failed to overcome the presumption that any advice given to him
was the product of reasonable trial strategy. Father’s attorney may have advised father to admit
the allegation in light of the caseworker’s testimony at a previous hearing indicating that father
had admitted smoking an “excessive” amount of marijuana while caring for the child.4 We find
no basis for reversal.

       Affirmed.



                                                            /s/ Patrick M. Meter
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Kurtis T. Wilder




4
 According to the caseworker, father stated that he smoked the “excessive amount” because he
was “stressed out following [an] argument” with the child’s mother.


                                               -4-